DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2019, 07/17/2020, and 10/29/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim one claims a substance distance, The claim does not specify if this substance is different from the subject.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 18 - 19 are directed to a program per se. Claims 18 – 19  explicitly recites “A program for causing an interchangeable lens/imaging device to perform: …”. Thus, only a “program” per se is actually claimed with the “interchangeable lens/imaging device” being intended use. Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim 6 is non-statutory under 35 U.S.C. §101.


Claims 18 – 19 are directed to a program.  However, the claim is not limited to nontransitory embodiments, and the specification does not provide a definition limiting the meaning of this term to only nontransitory embodiments.  The claim therefore can be reasonably interpreted as encompassing transitory signal embodiments, which are nonstatutory (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).  If the 
The claim recites, inter alia, “A program for causing an interchangeable lens/imaging device to perform:…”  After close inspection, the Examiner respectfully notes that the disclosure (paragraphs 0016 and 0259), and as a whole, does not specifically identify what may be included as a program and what is not to be included as a program.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a program typically covers forms of non-transitory program and transitory propagating signals per se in view of the ordinary and customary meaning of program, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the program of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6, 8 – 9, and 11 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UCHIYAMA (US PgPub No. 2014/0267831). 
Regarding claim 1, UCHIYAMA teaches a interchangeable lens device (figure 1; interchangeable lens device) comprising: a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance); and a control section that performs focus control by driving the focus lens (figure 1 item 110; a control section that performs focus control by driving the focus lens), wherein the control section transmits zoom lens position information indicating the position of the zoom lens and focus lens position information indicating the position of the focus lens to an imaging device (paragraph 0053 and 0069; figure 1 item 110 transmits to item 209; wherein the control 

Regarding claim 2, as mentioned above in the discussion of claim 1, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the control section further transmits the cam curve to the imaging device (paragraph 0053 and 0069; figure 1 item 110 transmits to item 209; wherein the control section further transmits the cam curve to the imaging device).

Regarding claim 3, as mentioned above in the discussion of claim 1, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the control section performs the focus control on a basis of the subject distance information which is calculated by the imaging device with use of multiple sets of the zoom lens position information and multiple sets of the focus lens position information acquired from the control section at a predetermined time interval during an exposure time period 

Regarding claim 4, as mentioned above in the discussion of claim 1, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the control section acquires a latest zoom lens position after receiving an input of the subject distance information from the imaging device, and detects, from the cam curve, a corresponding point between the subject distance information and the latest zoom lens position, and performs the focus control on a basis of the detected corresponding point (paragraph 0053, 0055 – 0056, 0060, and 0069; wherein the control section acquires a latest zoom lens position after receiving an input of the subject distance information from the imaging device, and detects, from the cam curve, a corresponding point between the subject distance information and the latest zoom lens position, and performs the focus control on a basis of the detected corresponding point).

Regarding claim 5, as mentioned above in the discussion of claim 1, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches 

Regarding claim 6, as mentioned above in the discussion of claim 1, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the detection information acquisition pixel includes a phase difference detection pixel, and the control section acquires lens position information regarding the focus lens and the zoom lens at a predetermined time interval during an exposure time period of the phase difference detection pixel, and outputs the lens position information to the imaging device (paragraphs 0049, 0069, 0072, 0093 also paragraph 0053, 0055 – 0056, and 0060; wherein the detection information acquisition pixel includes a phase difference detection pixel, and the control section acquires lens position information regarding the focus lens and the zoom lens at a predetermined time interval during an exposure time 

Regarding claim 8, UCHIYAMA teaches an imaging device (figure 1; imaging device with interchangeable lens) comprising: a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance); and a focus control section that calculates an in-focus position of the focus lens (figure 1 item 110; a focus control section that calculates an in-focus position of the focus lens), wherein the focus control section receives an input of pixel information regarding a detection information acquisition pixel, and calculates a defocus amount (figure 1 item 204 send information to item 205 which sends information to items 207/208 and finally to item 209; wherein the focus control section receives an input of pixel information regarding a detection information acquisition pixel, and calculates a defocus amount), receives, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding the focus lens and the zoom lens acquired at a predetermined time interval during an exposure time period of the detection information acquisition pixel, detects points, on the cam curve, corresponding to the multiple sets of lens position information (paragraph 0053 and 0069; figure 1 item 110 transmits to item 209; receives, from a connected interchangeable lens device, an input of multiple sets of lens position information regarding the focus lens and the zoom lens acquired at a predetermined time 

Regarding claim 9, as mentioned above in the discussion of claim 8, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the focus control section sets, as reference position calculation data, multiple sets of lens position information regarding the focus lens and the zoom lens acquired during a time period from start of the exposure time period of the detection information acquisition pixel to start of calculation of the defocus amount, and calculates the reference focus lens position by using the reference position calculation data (paragraph 0053, 0055 – 0056, 0060, and 0069; wherein the focus control section sets, as reference position calculation data, multiple sets of lens position information regarding the focus lens and the zoom lens acquired during a time period from start of the exposure time period of the detection information acquisition pixel to start of calculation of the defocus amount, and 

Regarding claim 11, as mentioned above in the discussion of claim 8, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the focus control section detects points, on the cam curve, corresponding to the multiple sets of lens position information, and calculates, as the reference focus lens position, an intermediate value or a weighted average value of multiple sets of subject distance information constituting the detected corresponding points on the cam curve (paragraph 0053, 0055 – 0056, 0060, and 0069; also figures 4, 10, and 12 - 14; wherein the focus control section detects points, on the cam curve, corresponding to the multiple sets of lens position information, and calculates, as the reference focus lens position, an intermediate value or a weighted average value of multiple sets of subject distance information constituting the detected corresponding points on the cam curve).

Regarding claim 12, as mentioned above in the discussion of claim 8, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the detection information acquisition pixel includes a phase difference detection pixel, and the focus control section receives an input of pixel information regarding the phase difference detection pixel, and calculates a defocus amount (paragraphs 0049, 0069, 0072, 0093 also paragraph 0053, 0055 – 0056, and 0060;  wherein the detection information acquisition pixel includes a phase difference detection pixel, and the focus 

Regarding claim 13, UCHIYAMA teaches an imaging system comprising an interchangeable lens and an imaging device (figure 1; imaging device with interchangeable lens), wherein the interchangeable lens acquires lens position information regarding a focus lens and a zoom lens at a predetermined time interval during an exposure time period of a detection information acquisition pixel for use in calculation of a defocus amount (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; wherein the interchangeable lens acquires lens position information regarding a focus lens and a zoom lens at a predetermined time interval during an exposure time period of a detection information acquisition pixel for use in calculation of a defocus amount), and outputs the lens position information to the imaging device (paragraph 0053 and 0069; figure 1 item 110 transmits to item 209; outputs the lens position information to the imaging device), and the imaging device receives an input of pixel information regarding the detection information acquisition pixel, and calculates a defocus amount (figure 1 item 204 sends information to item 205 which sends information to items 207/208 and finally to item 209; the imaging device receives an input of pixel information regarding the detection information acquisition pixel, and calculates a defocus amount), calculates a reference focus lens position by using the lens position information inputted from the interchangeable lens, and calculates subject distance information indicating a subject distance, by using the calculated reference focus lens position and the defocus amount, and outputs the subject distance information to the interchangeable lens (paragraphs 

Regarding claim 14, as mentioned above in the discussion of claim 13, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the imaging device includes a memory that stores a cam curve (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; wherein the imaging device includes a memory that stores a cam curve) representing a relationship between a position of the zoom lens and a position of the focus lens according to a subject distance, and detects points, on the cam curve, corresponding to multiple sets of the lens position information, and calculates a reference focus lens position by using the detected corresponding points on the cam curve (paragraph 0053, 0055 – 0056, 0060, and 0069; also figures 4, 10, and 12 - 14; representing a relationship between a position of the zoom lens and a position of the focus lens according to a subject distance, and detects points, on the cam curve, corresponding to multiple sets of the lens position information, and calculates a reference focus lens position by using the detected corresponding points on the cam curve).

Regarding claim 15, as mentioned above in the discussion of claim 13, UCHIYAMA teaches all of the limitations of the parent claim.  Additionally, UCHIYAMA teaches wherein the interchangeable lens includes a memory that stores a cam curve 

Regarding claim 16, UCHIYAMA teaches a focus control method which is executed by an interchangeable lens device (figure 1; interchangeable lens device; a focus control method which is executed by an interchangeable lens device), the interchangeable lens including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; the interchangeable lens including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance), and a control section that performs focus control by driving the 

Regarding claim 17, UCHIYAMA teaches a focus control method which is executed by an imaging device (figure 1; imaging device with interchangeable lens with a focus control method), the imaging device including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; the imaging device including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according 

Regarding claim 18, UCHIYAMA teaches a program for causing an interchangeable lens device to perform focus control processing (paragraph 0046 and paragraphs 0055 - 0056 and 0060; a program for causing an interchangeable lens device to perform focus control processing), the interchangeable lens including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; the interchangeable lens including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance), and a control section that performs focus control by driving the focus lens (figure 1 item 110; a control section that performs focus control by driving the focus lens), and the program being for causing the control section to: transmit zoom lens position information indicating the position of the zoom lens and focus lens position information indicating the position of the focus lens to an imaging device (paragraph 0053 and 0069; figure 1 item 110 transmits to item 209; the program being for causing the control section to: transmit zoom lens position information indicating the position of the zoom lens and focus lens position information indicating the position of the focus lens to an imaging device); and perform the focus control on a basis of subject distance information indicating a subject distance which is calculated by the imaging device with use of the zoom lens position information and the focus lens position information acquired from the control section, and on a basis of the cam curve 

Regarding claim 19, UCHIYAMA teaches a program for causing an imaging device to perform focus control processing (paragraph 0046 and paragraphs 0055 - 0056 and 0060; a program for causing an imaging device to perform focus control processing), the imaging device including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance (figure 1 item 120 and paragraphs 0055 - 0056 and 0060; the imaging device including a memory that stores a cam curve representing a relationship between a position of a zoom lens and a position of a focus lens according to a subject distance), and a focus control section that calculates an in-focus position of the focus lens (figure 1 item 110; a focus control section that calculates an in-focus position of the focus lens), and the program being for causing the focus control section to execute: reception of an input of pixel information regarding a detection information acquisition pixel and calculation of a defocus amount (figure 1 item 204 send information to item 205 which sends information to items 207/208 and finally to item 209; reception of an input of pixel information regarding a detection information acquisition pixel and calculation of a defocus amount); reception, from a connected interchangeable lens device, of an input of multiple sets of lens position information regarding the focus lens and the zoom lens .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over UCHIYAMA (US PgPub No. 2014/0267831) in view of Okawara (US PgPub No. 2005/0078381).
Regarding claim 7, as mentioned above in the discussion of claim 1, UCHIYAMA teaches all of the limitations of the parent claim.
However, UCHIYAMA fails to teach wherein the control section outputs, to the imaging device, information concerning a time at which lens position information regarding the focus lens and the zoom lens is acquired, in association with the lens position information. Okawara, on the other hand teaches wherein the control section outputs, to the imaging device, information concerning a time at which lens position information regarding the focus lens and the zoom lens is acquired, in association with the lens position information.
More specifically, Okawara teaches wherein the control section outputs, to the imaging device, information concerning a time at which lens position information regarding the focus lens and the zoom lens is acquired, in association with the lens position information (paragraphs 0055 – 0056; wherein the control section outputs, to the imaging device, information concerning a time at which lens position information regarding the focus lens and the zoom lens is acquired, in association with the lens position information).
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten (with claim objection corrected as discussed above for claim 1) in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 10:  “wherein the focus control section detects points, on the cam curve, corresponding to the multiple sets of lens position information, and calculates, as the reference focus lens position, an average value of multiple sets of subject distance information constituting the detected corresponding points on the cam curve” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamba (US PgPub No. 20170264812) teaches cam curve with focus and zoom.
Kakimoto (US PgPub No. 20160306135) teaches cam curve with focus and zoom.
Uchiyama (US PgPub No. 20150241756) teaches cam curve with focus and zoom.
Mise (US PgPub No. 20130128094) teaches cam curve with focus and zoom.
MISE (US PgPub No. 20090190023) teaches cam curve with focus and zoom.
ABE (US PgPub No. 20100315537) teaches cam curve with focus and zoom.
MISE (US PgPub No. 20090190909) teaches cam curve with focus and zoom.
Ohkawa (US PgPub No. 20060290800) teaches cam curve with focus and zoom.
Kobayashi (US PgPub No. 20060120709) teaches cam curve with focus and zoom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
11/08/2021